DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 17 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2021.
Applicant’s election without traverse of invention I drawn to a catheter shaft and a lead delivery catheter, claims 1 – 16 in the reply filed on 04/22/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of braid holes arranged the central axis in the same pattern as the ring holes must be shown or the features canceled from the claims 3 and 11.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Majercak et al (US 20180250150 A1), herein referenced to as “Majercak”.
In regards to claim 1, Majercak discloses: A catheter shaft 20 (see Figs. 1, 12B, and 18, [0032]), comprising: a tubular liner 1204 (see Fig. 18, [0066]) extending along a central axis LA (see Fig. 1, [0032]); a deflection wire 1202 (see Fig. 18, [0066]) extending along the tubular liner 1204; and a pull ring 1200 (see Fig. 18. [0066]) mounted on the tubular liner 1204 and coupled to the deflection wire 1202, wherein the pull ring 1200 includes an annular wall (see Fig. 18, [0066]) around the central axis LA, and wherein the annular wall (see [0066]) includes a mesh region (see Fig. 18, [0066], the region that includes the holes 1206) having three or more ring holes 1206 (see Fig. 18, [0066]) arranged around the central axis LA in a pattern (see Fig. 18, the holes 1206 are arranged in a circumferential pattern).
In regards to claim 9, Majercak discloses: A lead delivery catheter (see Figs. 1, 12B, and 18), comprising: a catheter shaft 20 (see Figs. 1, 12B, and 18, [0032]) including a tubular liner 1204 (see Fig. 18, [0066]) extending along a central axis LA (see Fig. 1, [0032]), a deflection wire 1202 (see Fig. 18, [0066]) extending along the tubular liner 1204, and a pull ring 1200 (see Fig. 18. [0066]) mounted on the tubular liner 1204 and coupled to the deflection wire 1202, wherein the pull ring 1200 includes an annular wall  (see Fig. 18, [0066]) around the central axis LA, and wherein the annular wall (see Fig. 18, [0066]) includes a mesh region (see Fig. 18, [0066], the region that includes the holes 1206) having three or more ring holes 1206 (see Fig. 18, [0066]) arranged around the central axis LA in a pattern (see Fig. 18, the holes 1206 are arranged in a circumferential pattern); and a handle 22 (see Figs. 1 – 2, [0041]) coupled to the catheter shaft 20 to apply tension to the deflection wire 1202 (the pull wires are coupled to the handle) to deflect the catheter shaft.
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Majercak.
In regards to claim 2, Majercak discloses: The catheter shaft of claim 1, see 102 rejection above. Majercak (fig. 18) does not explicitly disclose: further comprising a tubular braid extending along the central axis, wherein the pull ring is distal to the tubular braid.
632 (see Fig. 12B, [0033] and [0059], equivalent of 51 in Fig. 1) extending along the central axis LA.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one embodiment of Majercak (fig. 18) to incorporate the teachings of a second embodiment of Majercak (fig. 12B) and have a catheter with a tubular braid. Motivation for such can be found in Majercak as the tubular braid would be collapsible and would add the benefit of shortening the entire device while outside the body, making the device easier to manage (see [0030]). 	
The combination of embodiments of Majercak further teaches: wherein the pull ring 1200 is distal to the tubular braid 632 (see Figs. 12B and 18, where 630 is comparable to 1204 thus would make the pull ring 1200 distal to 632).
In regards to claim 10, Majercak discloses: the lead delivery catheter of claim 9, see 102 rejection above. Majercak (fig. 18) does not explicitly disclose: further comprising a tubular braid extending along the central axis, wherein the pull ring is distal to the tubular braid.
However, a variant embodiment of Majercak in the same field of invention teaches: further comprising a tubular braid 632 (see Fig. 12B, [0033] and [0059], equivalent of 51 in Fig. 1) extending along the central axis LA.
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one embodiment of Majercak (fig. 18) to incorporate the teachings of a second embodiment of Majercak (fig. 12B) and have a lead delivery catheter with a tubular braid. Motivation for such can be found in Majercak as the tubular braid would be collapsible and would add the benefit of shortening the entire device while outside the body, making the device easier to manage (see [0030]). 	
1200 is distal to the tubular braid 632 (see Figs. 12B and 18, where 630 is comparable to 1204 thus would make the pull ring 1200 distal to 632).
Claims 3 – 5 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Majercak in view of Kuniyasu et al (US 20200046387 A1), herein referenced to as “Kuniyasu”.
In regards to claims 3 and 11, Majercak discloses: the catheter shaft of claim 2 or the lead delivery catheter of claim 10, see 103 rejection above. Majercak does not explicitly disclose: wherein the tubular braid includes a plurality of strands interlaced around a plurality of braid holes arranged around the central axis in the same pattern as the ring holes.
However, Kuniyasu in a similar field of invention teaches a catheter 120 (see Fig. 8), a pull ring 155 (see Fig. 9E), a tubular braid 110 (see Fig. 9A), and ring holes (see annotated Fig. 9E below). Kuniyasu further teaches: wherein the tubular braid 110 includes a plurality of strands (see annotated Fig. 9A below) interlaced around a plurality of braid holes (see annotated Fig. 9A below) arranged around the central axis (see annotated Figs. 9A/E below) in the same pattern (as can be seen in annotated Figs. 9A and 9E below, the ring holes are substantially rectangular in shape which are the same as the substantially rectangular braid holes and both are circumferentially aligned around the central axis in a similar pattern) as the ring holes (see annotated Fig. 9E below).


    PNG
    media_image1.png
    240
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    279
    614
    media_image2.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Majercak to incorporate the teachings of Kuniyasu and have a tubular braid which includes a plurality of strands interlaced around a plurality of braid holes arranged around the central axis in the same pattern as the ring holes. Motivation for such can be found in Kuniyasu as the similar pattern allows uniform force to be applied to the front end of the tubular braid and enables the deflection wire to be more strongly connected without breaking the tubular braid (see [0072]).
In regards to claims 4 and 12, the combination of Majercak and Kuniyasu teaches: The catheter shaft of claim 3 or the lead delivery catheter of claim 11, see 103 rejection above. Kuniyasu further teaches: wherein the plurality of strands (see annotated Fig. 9A below claim 3) have a strand thickness (as strands that have a thickness). The combination of Majercak and Kuniyasu does not explicitly teach: and wherein adjacent ring holes of the three or more ring holes are separated from each other by an edge-to-edge distance less than twice the strand thickness.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Majercak and Kuniyasu to have wherein adjacent ring holes of the three or more ring holes are separated from each other by an edge-to-edge distance less than twice the strand thickness since it has been held that “where the only difference between the prior (see [0046). 
In regards to claims 5 and 13, the combination of Majercak and Kuniyasu teaches: The catheter shaft of claim 4 or the lead delivery catheter of claim 12, see 103 rejection above. The combination of Majercak and Kuniyasu does not explicitly teach: wherein a wall thickness of the annular wall is less than or equal to the strand thickness.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Majercak and Kuniyasu to have wherein a wall thickness of the annular wall is less than or equal to the strand thickness since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Majercak and Kuniyasu would not operate differently with wherein a wall thickness of the annular wall is less than or equal to the strand thickness. Further, applicant places no criticality on the range claimed, simply indicating that the device “may” have the claimed dimensions (see [0040).
Claims 6 – 8 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Majercak in view of Sheps et al (US 20140309661 A1), herein referenced to as “Sheps”.
In regards to claims 6 and 14, Majercak discloses: the catheter shaft of claim 1 or the lead delivery catheter of claim 9, see 102 rejection above. Majercak does not explicitly disclose: wherein the pull ring includes a solid region circumferentially between a first lateral boundary of the mesh region and a second lateral boundary of the mesh region, and wherein the deflection wire is attached to the solid region. 
However, Sheps in a similar field of invention teaches delivery catheter (see Fig. 20), a pull ring 11 (see Fig. 20), a mesh region (see annotated Fig. 20 below), and a deflection wire 29b (see Fig. 20). Sheps further teaches: wherein the pull ring 11 includes a solid region 2602b (see Fig. 20, [0357]) circumferentially between a first lateral boundary (see annotated Fig. 20 below) of the mesh region and a second lateral boundary (see annotated Fig. 20 below) of the mesh region, and wherein the deflection wire 29b is attached to the solid region 2602b (see Fig. 20, [0357], the wire is attached to the solid region). 


    PNG
    media_image3.png
    623
    825
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Majercak to incorporate the teachings of Sheps and have an a pull that includes a solid region circumferentially between a first lateral boundary of the mesh region and a second lateral boundary of the mesh region, and wherein the deflection wire is attached to the solid region. Motivation for such can be found in Sheps as this solid region provides a strong coupling between the deflection wires and the pull ring and allows for strong tensile forces on the pull ring and large angle of steering (see [0357]).
In regards to claims 7 and 15, the combination of Majercak and Sheps teaches: the catheter shaft of claim 6 or the lead delivery catheter of claim 15, see 103 rejection above. The combination of Majercak and Sheps fails to explicitly teach: wherein the deflection wire has a wire width, and wherein 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Majercak and Sheps to have wherein the deflection wire has a wire width, and wherein the solid region has a circumferential width greater than the wire width and less than twice the wire width since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Majercak and Sheps would not operate differently with wherein the deflection wire has a wire width, and wherein the solid region has a circumferential width greater than the wire width and less than twice the wire width. Further, applicant places no criticality on the range claimed, simply indicating that the device “may be” within the claimed range (see [0044]).
In regards to claims 8 and 16, the combination of Majercak and Sheps teaches: the catheter shaft of claim 6 or the lead delivery catheter of claim 15, see 103 rejection above. Majercak further discloses: comprising a second deflection wire 1202 (see Fig. 18, [0066], there are two deflection wires) extending along the tubular liner 1204, wherein the second deflection wire 1202 is attached to the pull ring 1200. Majercak does not explicitly disclose: at a second solid region diametrically opposed to the solid region.
However, Sheps further teaches: the second deflection wire 29a (see Fig. 20, [0189]) is attached to the pull ring 11 at a second solid region 2602a (see Fig. 20, [0189]) diametrically opposed to the solid region 2602b. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771